Amended Petition for Writ of Mandamus Denied and Memorandum Opinion
filed June 10, 2022.




                                         In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00400-CV



            IN RE JOE SELVERA AND TINA SELVERA, Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                 Probate Court
                             Galveston County, Texas
                        Trial Court Cause No. PR-0082112

                          MEMORANDUM OPINION

      On June 9, 2022, relators Joe Selvera and Tina Selvera filed an amended
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable Kimberly Sullivan, presiding judge of the Probate Court of Galveston
County, to vacate her April 11, 2022 temporary restraining order and dismiss the
injunction proceeding in its entirety.
      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ amended petition for writ of mandamus. We also
deny relators’ motion for emergency stay.


                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.




                                        2